FILED
                             NOT FOR PUBLICATION                             JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR HUGO GARCIA PANTOJA,                      No. 13-73503

               Petitioner,                       Agency No. A205-718-852

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Victor Hugo Garcia Pantoja, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) denial of a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for a continuance and review de novo constitutional claims. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion or violate Garcia Pantoja’s due

process rights by denying a continuance, where Garcia Pantoja failed to establish

eligibility for any relief from removal. See id. at 1247 (no abuse of discretion in

denying a motion for a continuance where the relief sought was not available to

petitioner); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due

process challenge, an alien must show error and prejudice).

      Contrary to Garcia Pantoja’s contention, the BIA provided sufficient

reasoning and detail in affirming the IJ’s denial of a continuance. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is merely that [the

BIA] consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-73503